Citation Nr: 0934922	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a left hip 
disability.  

4. Entitlement to service connection for bilateral knee 
disability.  

5. Entitlement to service connection for a sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 2004 to 
November 2005, with 4 months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
claims of service connection for bilateral hearing loss, 
tinnitus, a left hip condition, a left and right knee 
condition and a sleep apnea.  

In March 2009, the Veteran testified before the undersigned 
at a Board hearing.  A transcript of the hearing has been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In October 2006, a memorandum regarding the unavailability of 
the Veteran's service treatment records was issued.  The 
claims file reflects that the RO attempted, unsuccessfully, 
to obtain all of the Veteran's service treatment records.  
Some service treatment records are in the file, but only one 
record is from the Veteran's last period of active duty 
service.  An August 2006 statement from a Staff Sergeant from 
the Veteran's National Guard unit reads: "I have his medical 
and dental folders at the unit, but I do not have SRP/RSRP 
medical documents ... The possibility of recovering his 
SRP/RSRP folder is good, but due to the [state redacted] 
ARNG's transformation, the rearranging of units and personnel 
(sic), this may take awhile until the units and personnel are 
settled and the transformation is complete."  In a December 
2006 phone contact note with the Veteran, it was reported 
that many soldiers in his unit had missing records and the 
search was ongoing.  

Given the circumstances regarding the Veteran's missing 
service treatment records, the Board finds it appropriate to 
attempt another search.  Service personnel records are also 
requested for this Veteran.  Any records found should be 
associated with the file and if the search is unsuccessful a 
negative response is requested.  Current VA medical records 
are also requested.  

Additionally, the Veteran should be given pertinent VA 
examinations for his claims.  For the Veteran's bilateral 
hearing loss claim, the examiner should address whether or 
not the Veteran's hearing was aggravated during active duty 
service.  An October 2001 audiogram shows the Veteran had 
hearing loss prior to active duty in June 2004.  For the 
Veteran's left hip claim, the examiner should address the 
July 2007 private doctor letter and August 2007 private 
medical record regarding a benign leg mass.  The July 2007 
letter states the Veteran suffers from arthritis in his hips 
and documents the Veteran's assertion that he fell in 
service.  The August 2007 private medical record shows that 
the Veteran was referred to an orthopedic oncologist because 
of a left leg mass, which was found to be benign.  

Accordingly, the case is REMANDED for the following action:

1. Request service treatment and personnel 
records from the Veteran's National Guard 
Unit.  A negative response is requested 
and should be documented in the file.  If 
any alternative sources for service 
treatment records are indicated from the 
response, this should be pursued.

2. Obtain and associate with the file 
current VA medical records.  

3. Schedule the Veteran for pertinent VA 
examinations in order to determine the 
nature and etiology and/or aggravation of 
the following: bilateral hearing loss, 
tinnitus, a left hip disability, sleep 
apnea and a bilateral knee disability.  

The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  All 
necessary tests should be conducted.  

For the bilateral hearing loss claim, the 
examiner should whether hearing loss 
clearly pre-existed service, and if so, 
whether it was aggravated during service 
taking into account the October 2001 
audiometric examination in the service 
medical folder.  

For the left hip claim, the attention of 
the examiner is drawn to the July 2007 
private doctor's letter and August 2007 
private medical record regarding a benign 
leg mass, as discussed in this remand.  

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

4. Re-adjudicate the Veteran's claims on 
appeal.  If any of the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  In any 
event a statement of the case or 
supplemental statement of the case should 
address the issues of service connection 
for left knee and right hip disability.  
If a timely substantive appeal is filed, 
those matters should be forwarded to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

